The appeal is from an order dismissing an appeal from the probate court to the district court. A motion to dismiss was sustained by the trial judge in the district court, but no copy of the order of dismissal appears in the record.
A motion to dismiss has been filed herein for the reason that the errors complained of cannot be reviewed by transcript. A response was called for, but no response has been filed. This court has held that a motion to dismiss and the proceedings had thereon are not a part of the record and can only be brought to this court by a bill of exceptions or case-made. Belcher v. Wasson, 13 Okla. 648, 75 P. 1131; Ford v. McIntosh,22 Okla. 423, 98 P. 341; Black v. Kuhn, 6 Okla. 87, 50 P. 80; McMeachan v. Christy, 3 Okla. 301, 41 P. 382.
This appeal is therefore dismissed.
McNEILL, C. J., and RILEY, WELCH, PHELPS, and CORN, JJ., concur.